Opinion
per Curiam.
1.
This is a motion to strike a bill of exceptions from the files. From the affidavit, submitted at the hearing, it appears that, within the time allowed by the court below, appellant tendered a proposed bill of exceptions, consisting of 53 pages, but respondent’s counsel were not satisfied therewith, and when the matter came on for hearing before the trial judge, one of them moved to substitute, in lieu of the bill as prepared by appellant, a complete transcript of the stenographer’s notes of the trial, amounting to 213 pages, which was *256done accordingly, and such transcript was certified to by the trial judge as for a bill of exceptions. It was also stipulated at the time that the original bill, as thus settled should he sent up with the transcript in place of á certified copy thereof. Respondent now moves to strike the bill from the files, because it does not comply in form with the requirements of the statute and the decision of this Court; but, as it was settled in its present form at the instance of her counsel, she cannot be permitted to take advantage thereof.
Decided January 11,1910.
[106 Pac. 13.]
The motion to strike out is overruled.
Overruled.